Citation Nr: 1113455	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine, which increased the Veteran's rating for PTSD to 50 percent, effective September 20, 2005.  The RO in Newark, New Jersey, currently maintains jurisdiction of the Veteran's claim file.  

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in January 2009.  A transcript of the hearing is of record.  At the time of the Board hearing, the Veteran submitted additional evidence that had not been considered by the RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary, as the Veteran specifically waived RO jurisdiction of the newly submitted evidence.

The Veteran was originally granted service connection for PTSD in a March 2004 rating decision.  Although the Veteran filed a timely notice of disagreement (NOD) regarding his initial 30 percent evaluation, he did not file a substantive appeal to the Board following the issuance of a statement of the case (SOC) in December 2004.  The Veteran's current claim for an increased rating was received by the RO in September 2005.  See 38 C.F.R. §§ 20.202, 20.302.  Thus, the Veteran's current appeal does not come to the Board from the March 2004 rating decision, but rather from the August 2006 rating decision.  

When this matter was before the Board in March 2009, the Board denied the claim of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 29, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's March 2009 decision and remanding the case for compliance with the terms of the Joint Motion.  

In January 2010 the Board again denied the claim of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran again appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 15, 2010 Order, granted the parties' Joint Motion for remand, vacating the Board's January 2010 decision and remanding the case for compliance with the terms of the Joint Motion.  


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment, with reduced reliability and productivity; and a current GAF score of 40.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  March 2006 and February 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, the Veteran was provided with an opportunity to give testimony before the Board, and afforded adequate VA psychiatric examinations to assess the severity of his PTSD disability.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In the November 2010 Joint Motion for remand, the parties agreed that, in its January 2010 decision, the Board did not provide an adequate statement of reasons or bases to explain why the Veteran's PTSD disability did not fit the criteria for a higher rating.  Specifically, the Joint Motion noted that the Board improperly focused on whether certain symptoms were present as opposed to how those symptoms affect the Veteran socially and occupationally; that the Board's findings were conclusory; and that the Board focused on the medical evidence of record and did not discuss the Veteran's lay statements.  

At his January 2009 hearing the Veteran testified that during the past 20 years he has had approximately 20 jobs and that he does not talk to his wife and talks with his son, but once in a while.  He testified further that he has been married to his wife for 36 years, but that he has not been out to dinner with her in 30 years.  He also has indicated that he spends 90 percent of his time at home.  A letter from the Veteran's employer, who notes that he is a property manager, indicates that the Veteran is his lead mechanic, and that the Veteran has mood swings, does not get along well with people, and has a very controlling personality.  It was also noted that following an outburst the Veteran takes off a day or two to decompress.

The RO originally granted service connection for a PTSD disability in March 2004, assigning a 30 percent rating with an effective date of December 11, 2003.  In the August 2006 rating decision on appeal the Veteran was granted a 50 percent evaluation for PTSD, effective September 20, 2005.  The Veteran contends that his PTSD disability warrants a higher rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 50 percent disabled under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A private psychological opinion dated in August 2005 notes that the Veteran has worked very hard to overcome his PTSD symptomology, which is both significant and severe.  The psychologist noted that he feels a rating higher than 30 percent is appropriate.  

A private psychological assessment dated in April 2006 notes that the Veteran clinically presented with intrusive thoughts and recollections, which trouble his sleep significantly and during waking hours.  The Veteran was laid off last year from a supervisory position due, he feels, in large part because of his history of difficulties with management.  His life is marked by significant avoidance behaviors, and staying away from war films and other Veterans.  Emotional numbing is present in his social interactions and with family members.  He shows autonomic hyperactivity with chronic sleep disturbance, low frustration tolerance, exaggerated startle response, outbursts of anger and rage, and generally heightened tension level and hypervigilance.  The psychologist opined that the Veteran is experiencing a chronic and severe form of PTSD.  A diagnosis of PTSD was made and a GAF score of 47 was assigned.

A VA examination was conducted in April 2006 and the examiner noted that he reviewed the Veteran's claim file.  It was noted that the Veteran recently got another job.  The Veteran reported subjective symptoms of nightmares, flashbacks, hypervigilance, easy startle reflex, depression, irritability, anxiety, verbal abuse, and vague auditory hallucinations.  A mental status examination revealed that the Veteran was dressed casually, was cooperative, had a depressed mood and blunted affect, had no perceptual problems, had thought process and content and speech that were normal, had no suicidal or homicidal ideation, that he was oriented to person, place, and time, and that his insight, judgment, and impulse control were fair.  A diagnosis of PTSD was given and a GAF score of 40 was assigned.  The examiner noted that the Veteran has moderately severe symptoms and that he has problems working as well as in relationships.  

A private psychological assessment dated in February 2007 notes that the Veteran is currently employed, though he has left or lost numerous jobs due to his abrasive style, short temper, and low frustration tolerance.  The Veteran clinically presented with intrusive thoughts and recollections both waking and sleeping, avoids anything that reminds or could potentially recall his military experience, and that his avoidance behavior isolates him.  His presentation is also marked with significant autonomic hyperactivity and a general level of stress.  His symptoms have caused him ongoing vocational difficulty, social isolation, and marital stress.  The psychologist opined that the Veteran has a chronic and severe form of PTSD and assigned the Veteran a GAF score of 49.

A June 2008 private psychological assessment indicates that the Veteran is currently employed, and clinically presented with intrusive thoughts and recollections during both waking and sleeping, avoids stimuli related to his wartime experiences and avoids interactions with other people, and manifests significant autonomic hyperactivity, to include, a heightened state of agitation and stress, short temper, outbursts of anger and rage, low frustration tolerance, and difficulty sleeping.  The psychologist opined that the Veteran has a chronic and severe form of PTSD and a GAF score of 41 was assigned.

A VA examination was conducted in August 2008 and the examiner noted that he reviewed the Veteran's claim file.  When asked about his symptoms the Veteran reported that he has had problems with work, isolates from friends, and has difficulty getting out of the house.  He reports having a short temper and low tolerance.  A mental status examination revealed that the Veteran was dressed appropriately, made good eye contact, was guarded at times, had good tone and volume, appeared anxious at times, was oriented, had intact immediate and remote memory, but his recent memory was mildly impaired, had intact concentration, and had moderately impaired judgment and abstraction.  He denied suicidal and homicidal ideation.  He reported having delusions.  Diagnoses of PTSD, alcohol abuse secondary, and major depressive disorder with psychotic features were given, and a GAF score of 60 was assigned.  It was noted that the Veteran has difficulty with social network and primary supports and employment.  

A January 2009 private psychological assessment indicates that the Veteran is currently employed although his employment is quite problematic.  He clinically presented with intrusive thoughts and recollections during both waking and sleeping, avoids stimuli related to his wartime experiences and has created a lifestyle that is marked by avoidance behavior, and manifests significant symptoms of generalized heightened arousal, to include agitation, stress, short temper, outbursts of anger and rage, low frustration, and sleep difficulties.  The psychologist opined that the Veteran has a chronic and severe form of PTSD, and a GAF score of 40 was assigned.

The medical evidence does not demonstrate findings of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene, which would be indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which are symptoms of the type and degree contemplated for a 70 percent rating; nor does it demonstrate other symptoms, or their effects, of the type and degree that would justify a 70 percent rating.   See 38 C.F.R. § 4.130, DC 9411.  

There is evidence of record that indicates that the Veteran has difficulty in adapting to stressful circumstances at work, irritability, anger, sleeping problems, heightened arousal, hypervigilance, mildly impaired recent memory, moderately impaired judgment, and difficulty in establishing and maintaining effective social relationships.  Symptoms of the severity of chronic sleep impairment and mild memory loss are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant only a 30 percent rating.  Likewise, there is no evidence indicating that the Veteran has memory loss amounting to retention of only highly learned material or that he forgets to complete tasks, which is a symptom listed only for his current 50 percent rating and not an even higher 70 percent rating.  Difficulty in establishing and maintaining effective social relationships and impaired judgment, are symptoms of the severity prescribed for the Veteran's current 50 percent rating.  

The evidence of record does not indicate that the Veteran is unable to establish or maintain effective relationships, which is a symptom of the severity noted for a 70 percent rating, as the evidence of record indicates that the Veteran has been married for many years and does have some social relationships.  The Board is the finder of fact and the term "effective" in the rating criteria is subjective.  

Although there is competent evidence that the Veteran has difficulty in adapting to stressful circumstances at work, and has irritability, anger, heightened arousal, and hypervigilance, these symptoms alone do not warrant a 70 percent rating in the absence of other symptoms of the type or severity prescribed for a 70 percent rating, such as obsessional rituals, illogical speech, or spatial disorientation.  Nor does the evidence include any manifestations other than those listed in the DSM-IV criteria which would justify a rating higher than 50 percent.  

Neither Mauerhan, supra, nor Diagnostic Code 9411, allows for a 70 percent rating to be assigned for occupational and social impairment in most areas in the absence of symptoms of a severity or degree as those listed as examples in DC 9411, even if mild or transient symptoms of PTSD produce the same result.  See 38 C.F.R. § 4.130.  

In addition, although the reported GAF scores of record vary from 40 to 60, GAF scores are only one factor to be considered in assigning a rating and when, as here, the GAF scores assigned are inconsistent with one another and, significantly, inconsistent with the types of manifestations listed for the GAF assigned, they cannot serve as the determinative basis for an assigned rating.  Furthermore, although the lowest reported GAF score of record is 40, which is defined as denoting major impairment in several areas, this score alone would not entitle the Veteran to a 70 percent rating in the absence of corroborating symptoms which would be indicative of occupational and social impairment with deficiencies in most areas.  

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his family and employers are competent to report symptoms they have observed.  See Id.  However, a lay person cannot provide competent evidence as to whether the Veteran has occupational and social impairment in most areas, or whether the Veteran has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  Nor can a lay person medically assess the severity of a disability.

The facts that the Veteran has had 20 jobs in 20 years; does not enjoy talking to, or eating with, his wife; and likes to, or has to, spend 90 percent of his time at home or in any other dwelling; as he testified in his January 2009 hearing have been considered.  However, those facts alone do not justify a higher rating, nor do they demonstrate occupational and social impairment in most areas as contemplated by the rating criteria in DC 9411.  

The Board acknowledges the Veteran and his attorney's belief and/or desire that the Veteran's symptoms are of such severity as to warrant higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Board finds that the medical evidence, which directly address the criteria under which the disabilities are evaluated, and the fact that, however many jobs he may have had, the Veteran continues to be employed, are far more probative than the Veteran's, his family's,  and his colleagues' assessment of the severity of his PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

At no time during the pendency of the Veteran's claim has his PTSD disability met or nearly approximated the criteria for a higher rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Nor does the Veteran qualify for extra-schedular consideration for his service-connected PTSD disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various mental health professionals are the symptoms included in the criteria found in the rating schedule for mental disabilities.  And as discussed above, when the Veteran's symptoms and the effects of his PTSD disability are compared to the criteria in the ratings schedule, his 50 percent rating accurately reflects the level of severity of his disability.  The schedular criteria are not inadequate for rating this Veteran's PTSD disability and  extra-schedular consideration is not warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


